                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                       FILED
                          MISSOULA DIVISION                                OCT O3 2019
                                                                      Cieri<, U.S District Court
                                                                        District Of Montana
                                                                              Missoula


 CHAD BEIERLE,
                                                   CV 19-130-M-DLC
                       Plaintiff,

 vs.                                                 ORDER
 ALEXANDER A GEORGE TRUST,
 and KFC MONTANA, LTD., d/b/a
 KFC MISSOULA,

                       Defendants.

       Before the Court is the Plaintiffs Stipulation of Voluntary Dismissal with

Prejudice. (Doc. 6.)

       Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), IT IS

ORDERED that this matter is DISMISSED WITH PREJUDICE.

       DATED this 3rd day of October, 2019.




                                    Dana L. Chri stensen, Chief istri ct Judge
                                    United States Di strict Court




                                         -1-
